Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 1 of 10 PageID #: 35




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    SECURITIES AND EXCHANGE
    COMMISSION,

                                          Plaintiff,
                                                                  19-cv-5527
                               v.

    GINO M. PEREIRA,

                                          Defendant.


                    PARTIAL JUDGMENT AS TO DEFENDANT GINO M. PEREIRA

          The Securities and Exchange Commission having filed a Complaint and Defendant Gino

   M. Pereira ("Defendant") having entered a general appearance; consented to the Court's

   jurisdiction over Defendant and the subject matter of this action; consented to entry of this

   Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

   this Judgment:

                                                       I.
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section I 0(b) of the

   Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C •. §.78j(b)] and Rule lOb-5

   promulgated thereunder [t7 C.F.R. § 240.l0b-5], by using any means or instrumentality of

   interstate commerce, or of the mails, or of any facility of any national securities exchange, in

   connection with the purchase or sale of any security:

          (a)       to employ any device, scheme, or artifice to defraud;
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 2 of 10 PageID #: 36




         (b)     to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

         (c)     to engage in any act, practice, or course of business which operates or would

         operate as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  EedetaRRtlle;bf:CivilPtocedurel65,(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Judgment by personal service or otherwise: (a) Defendant's officers,

  agents, servants, employees, and attorneys; and (b) other persons in active concert or

  participation with Defendant or with anyone described in (a).

                                                    II.

          IT IS HEREBY FURTHER ORDERED, ADWDGED, AND DECREED that, pursuant

  to Section 21 (d)(2) of the Exchange Act [JSttilS~C/§.18u(d)(2)], Defendant is prohibited from

  acting as an officer or director of any issuer that has a class of securities registered pursuant to

  Section I 2 of the Exchange Act [15 U.S.C. §:·78l] or that is required to file reports pursuant to

  Section IS(d) of the Exchange Act [15U.S.C:.:.§.':'7.8o(d)].

                                                   III.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

  is permanently barred from participating in an offering of penny stock, including engaging in

  activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

  attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

  security that has a price of less than five dollars, except as provided in Rule 3a51- l under the

  Exchange Act [17:CtF.R. § 2403a51-1].



                                                     2
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 3 of 10 PageID #: 37




                                                   IV.

          Upon motion of the Commission, the Court shall determine whether it is appropriate to

   order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 21 (d)(3) of the

   Exchange Act [islts~c~rf78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil

   penalty. If disgorgement is ordered, Defendant shall pay prejudgment interest thereon,

   calculated from July 15, 2014, based on the rate of interest used by the Internal Revenue Service

   for the underpayment of federal income tax as set forth in 26U.S.C. § 662l(a)(2). In connection

   with the Commission's motion for disgorgement and/or civil penalties, and at any hearing held

   on such a motion: (a) Defendant will be precluded from arguing that he did not violate the

   federal securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity

   of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

   Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

   the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

   deposition or investigative testimony, and documentary evidence, without regard to the standards

   for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

   connection with the Commission's motion for disgorgement and/or civil penalties, the parties

   may take discovery, including discovery from appropriate non-parties.

                                                    V.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

   shall comply with all of the undertakings and agreements set forth therein.




                                                    3
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 4 of 10 PageID #: 38




                                                  VI.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

  exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11.•U.S.C. § 523, the

  allegations in the complaint are true and admitted by Defendant, and further, any debt for

  disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

  Judgment or any other judgment, order, consent order, decree, or settlement agreement entered in

  connection with this proceeding, is a debt for the violation by Defendant of the federal securities

  laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l 9) of the

  Bankruptcy Code, 1 LU.S.C~ :§523(a)(l9).

                                                  VII.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

  jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                 VIII.

           There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


  Dated:   Qc_J. /1: ,2019
                                                         s/LaShann DeArcy Hall




                                                    4
       Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 5 of 10 PageID #: 39




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK


                     SECURITIES AND EXCHANGE
                     COMMISSION,

                                                                 Plaintiff,
                                                                                   19--cv-5527
                                                v.

                     GINO M. PEREIRA,

                                                                 Defendant.


                                          CONSENT OF DEFENDANT GINO M. PEREIRA

                            1.     Defendant Gino M. Pereira ("Defendant") waives service of a summons and the

                    complaint in this aclion, enters a general appearance, and. admits the Court's jurisdiction over

                    Defendant and over the subject matter of this action.

                            2.     Defendant hereby consen1.'S to the entry of the Judgment in the form attached

                    hereto (the "Judgment") and incorporated hy reference herein, which, among other things,

                    permanently restrains and enjoins Defendant from violations of Section l O(b) of the Securities

                    Exchange Act of 1934 (''Exchange Act'') (15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder,

                    [17 C.F.R. § 240.1 0b-5].

                           3.      Defendant agrees that, upon motion of the Commission, the Court shall determine

                    whether it is appropriate to order disgorgement of ill-gotten gains and/or a civil penalty pursuant

                    to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the amount(s) of the

                   disgorgement and/or civil penalty. The Defendant further understands that, if disgorgement is

                   ordered, Defendant shall pay prejudgment interest thereon, calculated from July 15, 2014, based

                   on the rate of interest used by the Internal Revenue Service for the underpayment of federal




- - - - - - - - - - - - ............. ·-··-·····     ·-··· ..   ·.. ···-···---·~-----
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 6 of 10 PageID #: 40




        income tax as set forth in 26 U.S.C. § 662l(a)(2). Defendant further agrees that in connection

        with the Commission's motion for disgorgement and/or civil penalties, and at any hearing held

        on such a motion: (a) Defendant will be precluded from arguing that he did not violate the

        federal securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity

        of this Consent or the Judgment; (c) soleJy fo1· the purposes of such motion, the allegations of the

        Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

        the   issues raised in the motion on the basis of aflidavits, declarations, excerpts of sworn

        deposition or investigative testimony, and documentary evidence, without regard to the standards

        for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

       connection with the Commission '"s motion for disgorgement and/or civil penalties, the parties

        may take discovery, including discovery from appropriate non-parties.

                 4.      Defendant waives the entry of findings offact and conclusions oflaw pursuant lo

       Rule 52 of the Federal Rules of Civil Procedure.

                 5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

       the Final Judgment.

                 6.      Defendant enters into this Consent voluntarily and represents that no threats,

       offers, promises, or inducements of any kind have been made by the Commission or any

       member, officer, employee, agent, or representative of the Commission to induce Defendant to

       enter into this Consent.

                 7.      Defendant agrees that this Consent shall be incorporated into the.Judgment with

       the same force and effect as if fully set forth therein.




                                                            2
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 7 of 10 PageID #: 41




                8.     Defendant will not oppose the enforcement of the Judgment on the ground, if any

        exists, that it faiis to comply with Rule 65(d) of tbe Federal Rules of Civil Procedur~, and hereby

        waives any objection based thereon.

                9.     Defendant waives service of the Judgment and agrees that entry of the Judgment

        by the Court and filing with the Clerk of the Court will constitute notice to Defendant of its terms

        and conditions. Defendant further agrees to provide counsel for the Commission, within thirly

        days after the Judgment is filed with the Clerk of the Court, with an. affidavit or declaration

        stating that Defendant has received and read a copy of the Judgment.

                10.    Consistent with 17 C.F.R. § 202.S(f), this Consent resolves only the claims

        asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

        representation has been made by the Commission or any member, officer, employee, agent, or

        representative of the Commission with regard to any criminal liability that may have arisen or

        may arise from the facts underlying this action or immunity from any such criminal liability.

        Defendant waives any claim of Double Jeopardy based upon the settlement of this proceerung,

        including the imposition of any remedy or civil penalty herein. Defendant farther acknowledges

        that the Court's entry of a permanent injunction may have collateral consequences under federal

        or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

        other regulatory organizations. Such collateral consequences include, but are not limited to, a

        statutory disqualification with respect to membership or participatjon in, or association with a

        member of, a se]f-rcgulatory organization. This stalutory disqualification has consequences that

        are separate from any sanction imposed in an administrative proceeding. In addition, in any

        disciplinary proceeding before the Commission based on the entry of the injunction in this




                                                                     3




                                   -----•·   .   ·--·- · · · - - -   -------
   Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 8 of 10 PageID #: 42




          action, Defendant u11del'stands that he shalJ not be permitted to contest the factual allegations of

          the complaint in this action.

                  11.    Defendant understands and agrees to comply with the terms of 17 C.F .R.

          § 202.S(e), which provides in part that it is the Commission,s policy "not to permit a defendant

          or respondent to consent to a judgment or order t1iat imposes a sanction while denying the

          allegations in the complaint or order for proceedings," and "a refusal lo admit the allegations is

          equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

          the allegations." As part of Defendant's agreement to comply with the terms of Section 202.S(e),

          Defendant: (i) will not take any action or make or permit to be made any pub1ic statement

          denying, directly or indirectly, any allegation in the complaint or creating the impression that the

          complaint is without factual basis; (ii) will not make or permit to be made any publi~ statement

          to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

          contains no admission of the allegations, without also stating that Defendant does not deny the

          aJlegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

          this aetion to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

          for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

          U.S.C. § 523, that the allegations in the complaint are tme, and further, that any debt for

          disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

          Judgment or any other judgment, order, collsent order, decree or settlement agreement entered in

          connection witl1 this proceeding, is a debt for the violation by Defendant of the federal securities

          laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l 9) of the·

          Bankrnptcy Code, 11 U.S.C. § 523(a)(l9). JfDefeildant breaches this agreement, the

          Commission may petition the Court to vacate the Judgment and restore this action to its active



                                                            4




---------------·•-···--                   ·--·•
   Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 9 of 10 PageID #: 43




           docket. Nothing in this paragraph affects Defendant's: (i) testimonial obligations; or (ii) right to

           take legal or factual positions in litigation or other legal proceedings in which the Commission is

           not a party.

                   12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

           Small Business Regulatory Enforcement Fairness Act of 1.996, or any other provision oflaw to

           seek from the United States, or any agency, or any official of the United States acting in his or

           J1er official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

           expenses, or costs expended by Defendant to defend againsl this notion. For these purposes,

           Defcndanl agrees that Defendant is not the prevailing party in this action since the parties have

           reached a good faith settlement.

                   13.     In connection with this action and any related judicial or administrative

           proceeding or investigation commenced by the Commission, or to which the Commission is a

           party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

           places as the staff requests upon reasonable notice; (ii) will accept service by mail or. facsimile

           transmission of notices or subpoenas issued by the Commission for documents or testimony at

           depositions, hcarjngs, or trials, or in ·connection with any related investigation by Commission

           staff; (iii) appoints Defendant's undersigned attorney as agent to receive service of such notices

           a11d subpoenas; (iv) with respect to such notices and subpoenas, waives the terr.itorial limits on

           se1vice contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable loc.al

          rules, provided that the party requesting the testimony reimburses Defendant's travel, lodging, and

          subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v) consents to

          personal jurisdiction over Defendant in any United St~tes District Court for purpose& of

          enforcing any such subpoena.


                                                              5




______________ ___ --         ,.       _   ....
Case 2:19-cv-05527-LDH-RML Document 10 Filed 10/18/19 Page 10 of 10 PageID #: 44




                 14.   Defendant agrees that the Commission may present the Judgment to the Court for

        signature and entry without further notice.

                 15.   Defendant agrees that this Court shall retain jurisdiction over this matter for the

        purpose of enforcing the te1ms of the Final Judgment.



        Dated:
                                                                     <Tulo ~- Pe1·eira

               On
                        f_Y-f?      , 2019,
                                               CP,1
                                               ~ci-o f;.        0 ,,,,.. a person known to me,
                                                                                ,

        personally appeared before me. and acknowledged executing the foregoing Consent.




                                                      Commission expires:
                                                             My Commission Expirfl,)
        Approved as to form:                                 January 31, 2020


       p~~J;,0
        Sullivan & Worcester LLP
        1633 Broadway
       New York, NY 10019

       Attorney for Defendant




                                                         6
